PROVOSTY, C. J.
(dissenting). The majority opinion interprets article 2317 as if it read that parents were responsible for the damage occasioned by their minor children so long as the children were under parental authority, which authority could be interrupted only by some act of the law.
Now the said article does not read that way, but reads, “residing with them, or placed by them under the care of other persons,” and nothing can be plainer than that such a thing is possible as that a minor, especially after the age of 17 or 18, may be neither “residing with” his parents nor be “placed by them' under the care of other persons,” as the result simply of the act of the minor, with or without the consent of the parent.
By common right no one is responsible in damages for the act of some, other person. The rule making parents liable for the acts of their minor children is in derogation of common right. Laws in derogation of common right are strictly construed. The said article 2317 is in derogation of common right. The majority opinion is not content with construing it liberally, but, as appears to me, amends or redrafts it.
To me the proposition appears to be a pram one, that if a parent is responsible for the damage occasioned by his minor child only when the minor resides with him or has been placed by him in the care of some other person, a petition against such a parent fails to show liability on the part of the parent, unless it alleges that the minor resides with the parent or has been placed by him in the care of some other person.
I therefore. respectfully dissent from the overruling of the exception of no cause of action.
It-is also to be remembered that pleadings are construed most strongly against the pleader, who is supposed to have made his case as strong as he could in his pleading. •